UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4616



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERRICK LAMONT SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00892-TLW)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Lamont Smith pleaded guilty, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute and to distribute one kilogram or more of heroin, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2000). The district

court sentenced Smith to the statutory minimum of 240 months of

imprisonment.    Smith timely appealed.

            On appeal, counsel filed an Anders* brief, in which he

states there are no meritorious issues for appeal, but questions

whether the district court complied with Fed. R. Crim. P. 11 in

accepting Smith’s guilty plea.    Smith was advised of his right to

file a pro se supplemental brief, but has not filed a brief.    The

Government declined to file a brief.      We affirm.

            Smith did not move in the district court to withdraw his

guilty plea, therefore this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.         See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).     Prior to

accepting a guilty plea, the trial court must ensure the defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and other various rights, so it is

clear that the defendant is knowingly and voluntarily entering his

plea.    The court must also determine whether there is a factual

basis for the plea.       Fed. R. Crim. P. 11(b)(1), (3); United


     *
        Anders v. California, 386 U.S. 738 (1967).

                                 - 2 -
States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).   Counsel

does not specify any deficiencies in the district court’s Rule 11

inquiry, and our review of the plea hearing transcript reveals that

the court conducted a thorough Rule 11 colloquy that assured

Smith’s plea was made both knowingly and voluntarily.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.         We

therefore affirm Smith’s conviction and sentence.       This court

requires that counsel inform Smith, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Smith requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Smith.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                              - 3 -